RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2020-CA-1161-MR

VILLAGE SQUARE SHOPPING
CENTER, LLLP, AND NATIONAL
REDEVELOPMENT, INC.                                                          APPELLANTS


                    APPEAL FROM BELL CIRCUIT COURT
v.                HONORABLE ROBERT V. COSTANZO, JUDGE
                         ACTION NO. 17-CI-00036


JIM HYDE AND SUBWAY OF
MIDDLESBORO, INC.1                                                              APPELLEES


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Village Square Shopping Center, LLLP, (“Village Square”) and

National Redevelopment, Inc., (“National Redevelopment”) appeal from the



1
  Hyde moved to dismiss Subway of Middlesboro, “LLC,”–this is most likely a typographical
error as that party was consistently referred to as Subway of Middlesboro, “Inc.,” below–as a
party to this appeal. We address his motion in a separate order filed contemporaneously with
this Opinion.
judgment on default entered by the Bell Circuit Court on August 19, 2020, as well

as from “all prior interlocutory” and “subsequent orders merged into that final

[o]rder.” After careful review of the briefs, record, and the law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On the evening of February 18, 2016, Jim Hyde visited a Subway

restaurant in Middlesboro, Kentucky. Hyde parked his car, successfully navigated

his way into the restaurant, obtained a sandwich, and was on his way back to his

car when he tripped and fell, injuring himself.

             On January 27, 2017, Hyde sued Subway of Middlesboro, Inc.,

(“Subway”); Village Square, a Kentucky partnership and owner of the shopping

center in which this Subway was located; and National Redevelopment, an Ohio

management company that operates Village Square (collectively referred to as

“Defendants”). Hyde alleged Defendants had control of “an unreasonably

dangerous condition” of which they “failed to adequately warn, monitor or make

safe[,]” which caused his fall and subsequent injuries. Hyde initially requested

service of process issued to the agents at the addresses listed with the Kentucky

Secretary of State to be served via certified mail. Hyde asserts Subway was served

on February 2, 2017. However, the summonses for Village Square and National

Redevelopment were returned to the clerk on February 16, 2017, for insufficient

addresses. Nearly two years later, in August 2018, Hyde sent a certified letter to


                                         -2-
National Redevelopment. A few months later, on or about December 28, 2018,

Hyde had the clerk re-issue summons to National Redevelopment for service by

certified mail through the Kentucky Secretary of State. On February 8, 2019, the

Secretary of State filed its return on the summons, showing it was returned

undelivered.

               On January 7, 2019, shortly before the Secretary of State filed its

return on National Redevelopment’s summons, Hyde moved the trial court for

entry of default against Subway, which had–and still has–completely failed to

participate in this litigation. Accordingly, the trial court entered default against

Subway on January 14, 2019. A few months later, on May 23, 2019, Hyde moved

the trial court to assign a hearing date to determine the amount of damages. Hyde

simultaneously moved the trial court for entry of a default judgment against

Village Square, arguing the failure of Village Square to provide a sufficient

address for service of process is tantamount to “service having been effectuated by

estoppel.” On July 9, 2019, the trial court granted default against Village Square

and set a date for the damages hearing, which was held the following day.

               Nearly a month after the damages hearing, on August 8, 2019, Hyde

moved the trial court for entry of default against National Redevelopment. Hyde

asserted that his service attempts complied with Kentucky’s long-arm statute,




                                           -3-
KRS2 454.210(3). On August 12, 2019, the trial court granted default against

National Redevelopment. Copies of the order were sent to the parties via regular

mail and were received by Village Square and National Redevelopment at the

same addresses where service had previously been attempted.

                Consequently, on August 21, 2019, Village Square and National

Redevelopment jointly moved the trial court to set aside the default judgments

against them. Hyde responded to this motion asserting that Village Square and

National Redevelopment had failed to demonstrate they had satisfied the

requirements to set aside the default judgments. Village Square and National

Redevelopment replied that neither of them had actually been served. Later, they

filed a supplemental reply claiming they had no intent to misrepresent or conceal

facts; thus, estoppel was inapplicable.

                On November 20, 2019, the trial court entered an order partially

granting and partially denying the motion to set aside default judgment. It

reaffirmed default was properly entered against Village Square and National

Redevelopment and that they had not met the requirements to set those defaults

aside, but reopened the damages hearing “for the reception of any such additional

evidence as the [d]efendants would submit on the matter of proper damages.”




2
    Kentucky Revised Statutes.

                                           -4-
             Village Square and National Redevelopment moved the trial court for

leave to conduct limited discovery concerning Hyde’s damages, to which Hyde

responded. The trial court allowed Village Square and National Redevelopment to

obtain certain medical and employment documents, and to depose Hyde, but their

requests to propound written discovery and depose Hyde’s employer were denied.

             A supplemental damages hearing was held on July 28, 2020, during

which records, testimony, and arguments were presented. On August 19, 2020, the

trial court entered its findings of fact, conclusions of law, and judgment on default,

finding Defendants jointly and severally liable to Hyde and awarding him

$379,378.23 in damages. This appeal followed.

                            STANDARD OF REVIEW

             Kentucky Rules of Civil Procedure (CR) 55.02 states that “[f]or good

cause shown the court may set aside a judgment by default in accordance with

Rule 60.02.” Whether a CR 60.02 motion should be granted is left to the sound

discretion of the trial court. Because the law favors finality, relief should only be

granted “with extreme caution and only under the most unusual and compelling

circumstances.” Age v. Age, 340 S.W.3d 88, 94 (Ky. App. 2011). We, therefore,

review for whether the trial court abused its discretion. Id. “The test for abuse of

discretion is whether the trial [court’s] decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d


                                          -5-
941, 945 (Ky. 1999) (citations omitted). Further, “[i]t is axiomatic that default

judgments are not favored in the law. They are to be scrutinized carefully pursuant

to three criteria: 1) valid excuse for default, 2) meritorious defense, and 3) the

absence of prejudice to the other party.” Smith v. Flynn, 390 S.W.3d 157, 159 (Ky.

App. 2012) (emphasis added) (citations omitted). All three criteria must be met to

justify setting aside a default judgment.

                                    ANALYSIS

             On appeal, Village Square and National Redevelopment

(“Appellants”) argue the trial court abused its discretion by not setting aside the

default judgments. They raise several issues to support their position. We will

address each, in turn.

                            Service as to Village Square

             Appellants first argue Village Square was not properly served;

however, tellingly, they do not point to anything Hyde could have done differently

to achieve such service. Nevertheless, in accordance with CR 4.04(4), Hyde

attempted to serve the partnership of Village Square by having the clerk issue a

summons and serve it with a copy of the complaint via certified mail to “an agent

authorized by appointment or by law to receive service on its behalf.” Hyde used

the name and address Village Square provided to the Secretary of State as its

registered agent for service of process. Although there was arguably more Hyde


                                            -6-
could have done to ensure that Village Square received notice of his complaint,

nothing more was required.

              Below, the trial court compared this case to S.B. Reese Lumber Co. v.

Licking Coal & Lumber Co., 156 Ky. 723, 161 S.W. 1124 (1914). In Reese, the

court found service had been effectuated where a plaintiff served the agent listed

by the company with the Secretary of State even though the agent was no longer

employed with the company. Appellants argue the case herein is distinguishable

because the information they provided to the Secretary of State is correct, as

evidenced by their receipt of the order of default entered August 12, 2019. While

the underlying facts between this case and Reese differ somewhat, those

differences amount to a distinction without a difference. We, like the trial court,

find this argument unpersuasive when the postal service–though by no means

infallible–attempted to serve at least four pieces of certified mail over a period of

approximately two years to similar addresses and found the addresses insufficient.3

              It is the duty of partnerships doing business in Kentucky to ensure

they have accurately and effectively listed the name and address of their registered

agent. Under KRS 362.2-114(1)(b), every “limited partnership shall designate and



3
  At this point it is worth noting that in Kentucky “[t]here is always a presumption that a
communication that was properly stamped, addressed and deposited in the mail was received by
the addressee. Once the fact of address, stamp and deposit is proven, the burden shifts to the
addressee to prove that he has never received the letter.” Haven Point Enters., Inc. v. United
Kentucky Bank, Inc., 690 S.W.2d 393, 395 (Ky. 1985) (citation omitted).

                                              -7-
continuously maintain in this Commonwealth: . . . [a] registered office and agent

for service of process at that office that comply with KRS 14A.4-010.” (Emphasis

added.) This is not optional. Its purpose is to facilitate communication. Listing an

address that is insufficient to allow communication, such as service of legal

process, does not satisfy this requirement and essentially constitutes fraud by

omission. Even so, Village Square contends it had no actual or constructive

knowledge4 of these facts. Had Village Square complied with the applicable

provisions of KRS 14A.4-010, it undoubtedly would have eventually identified the

insufficiency with its listed address. Thus, it may be charged with constructive

knowledge under the facts of this case.

               Appellants further argue the trial court incorrectly applied the doctrine

of equitable estoppel to find service had been effectuated upon Village Square.

The Supreme Court of Kentucky has defined that concept, stating:

               The essential elements of equitable estoppel are[:] (1)
               conduct which amounts to a false representation or
               concealment of material facts, or, at least, which is
               calculated to convey the impression that the facts are
               otherwise than, and inconsistent with, those which the
               party subsequently attempts to assert; (2) the intention, or
               at least the expectation, that such conduct shall be acted
               upon by, or influence, the other party or other persons;
               and (3) knowledge, actual or constructive, of the real

4
  “Constructive knowledge . . . is a legal concept by which notice of some fact is imputed to one
who, by his knowledge of other facts, should have expected the fact in question to be true, or at
least have conducted further inquiry.” Bennett v. Nicholas, 250 S.W.3d 673, 677 (Ky. App.
2007).

                                               -8-
                facts. And, broadly speaking, as related to the party
                claiming the estoppel, the essential elements are (1) lack
                of knowledge and of the means of knowledge of the truth
                as to the facts in question; (2) reliance, in good faith,
                upon the conduct or statements of the party to be
                estopped; and (3) action or inaction based thereon of such
                a character as to change the position or status of the party
                claiming the estoppel, to his injury, detriment, or
                prejudice.

Fluke Corp. v. LeMaster, 306 S.W.3d 55, 62 (Ky. 2010) (footnote omitted).

                Appellants assert Village Square did not make any false

representations, conceal material facts, or intend to conceal its correct address.

However, as previously mentioned, this is a case of fraud by omission.5 Village

Square failed to provide sufficient information to the Secretary of State to allow

service of process to reach its registered agent, as evidenced by the return of the

certified mail addressed to its agent at the address it provided. Accordingly, the




5
    In Hays v. Meyers, 139 Ky. 440, 107 S.W. 287, 288 (1908), Kentucky’s highest court held:

                It is a general rule that the mere failure of a party to a contract to
                disclose material facts–that is, mere silence without more–does not
                amount to fraud if no inquiry is made by the other party.
                Something must be said or done to conceal the truth, or there
                must be a partial or fragmentary statement, or else the relation
                of the parties or the nature of the subject-matter of the contract
                must be such as to impose a legal of [sic] equitable duty to
                disclose all material facts.

(Emphasis added.) Even though the case herein does not concern a contractual relationship
between the parties, Village Square still had a legal duty–mandated by statute–to disclose all
material facts to ensure service could be accomplished upon its registered agent.

                                                 -9-
trial court did not err in finding that Hyde complied with his service requirements

as to Village Square, and it was equitably estopped from claiming otherwise.

                      Service as to National Redevelopment

             Next, Appellants challenge Hyde’s service as to National

Redevelopment, an Ohio corporation, claiming there was an “irregularity” in how–

more specifically to whom–the summons was issued. Yet, this issue was never

raised before the trial court. Only issues fairly brought to the attention of the

circuit court are adequately preserved for appellate review. Elery v.

Commonwealth, 368 S.W.3d 78, 97 (Ky. 2012) (citing Richardson v.

Commonwealth, 483 S.W.2d 105, 106 (Ky. 1972); Springer v. Commonwealth, 998

S.W.2d 439, 446 (Ky. 1999); and Young v. Commonwealth, 50 S.W.3d 148, 168

(Ky. 2001)). Accordingly, Appellants waived their ability to raise arguments

concerning “irregularity” of the summons.

                       No Valid Excuse to Set Aside Default

             Appellants further claim their lack of knowledge of the suit constitutes

a valid excuse for their failure to answer the complaint. Yet, “actual notice of the

lawsuit is not required to effectuate service as long as it is done in compliance with

the applicable statute.” HP Hotel Mgmt., Inc. v. Layne, 536 S.W.3d 208, 214-15

(Ky. App. 2017) (citing Cox v. Rueff Lighting Co., 589 S.W.2d 606, 607 (Ky. App.




                                         -10-
1979)). Here, as previously discussed, Hyde complied with the service

requirements upon Defendants; therefore, actual notice was not required.

              Appellants nevertheless maintain that “[a]ccepting that in personam

jurisdiction can be acquired without actual notice to a defendant does not a fortiori

create a rule that a showing of no actual notice may not constitute good cause

sufficient to warrant the setting aside of a default judgment.” Cox, 589 S.W.2d at

607. While showing no notice may constitute good cause sufficient to warrant

setting aside a default judgment, “[t]he facts and circumstances of each individual

case should be weighed” in making such a determination. Id. Herein, the

Secretary of State filed its return on the summons on February 8, 2019, showing it

was returned undelivered. Thus, National Redevelopment was effectively in

default after its failure to respond from that date. Hyde’s failure to file a written

motion requesting such default to be declared prior to the damages hearing is of no

significance, nor does it provide a valid excuse for default by National

Redevelopment.6




6
  “CR 55.01, however, requires notice only when the party has made an appearance before the
court.” Green Seed Co., Inc. v. Harrison Tobacco Storage Warehouse, Inc., 663 S.W.2d 755,
758 (Ky. App. 1984). As National Redevelopment had not entered an appearance at that point,
no notice was required.

                                            -11-
                    No Meritorious Defense to Set Aside Default

              Appellants next contend they demonstrated a meritorious defense

because Hyde’s complaint incorrectly listed the street address for the location of

his fall. Appellants do not own or operate the property at the listed street address.

Nevertheless, the body of the complaint also describes the location of the fall with

sufficient detail–specifically stating Hyde fell in the parking lot owned by Village

Square and managed by National Redevelopment near the location known as

Subway–such as to include property owned and operated by Appellants. Further,

Hyde provided the street address where the incident occurred, both in his

deposition and at the damages hearings, which reflects the property owned and

operated by Appellants. Thus, Appellants have not demonstrated a prima facie

meritorious defense in this respect or any other.7

                      No Lack of Prejudice to Set Aside Default

              Appellants attempt to downplay the prejudice that would befall Hyde

if the default judgments against them were to be set aside, claiming such “is not

sufficient to constitute prejudice[.]” The trial court acknowledged that while there



7
  Like Statewide Environmental Services, Inc. v. Fifth Third Bank, 352 S.W.3d 927, 931 (Ky.
App. 2011), the record herein is “devoid of evidence of any meritorious defense” and Appellants
basically ask for “an opportunity to defend themselves by conducting discovery and ascertaining
whether or not they had counterclaims that could have been asserted.” “This is not ‘good cause’
for reversal.” Id.




                                             -12-
are certainly cases in which the prejudice to the plaintiff would be greater than to

Hyde herein, it does not mean the prejudice is nonexistent or inconsequential.

Appellants compare this case to Layne, 536 S.W.3d 208. However, in that case,

HP Hotel Management, Inc., “had established good cause through a valid excuse

for its failure to answer, the absence of prejudice to Layne, and a meritorious

defense[.]” Id. at 211. Here, Appellants have failed to meet any of the three

criteria required to set aside the default judgments. Default in this case was not

sought for almost three years after suit was filed. There was certainly no rush to

judgment. Accordingly, we must affirm the trial court’s denial of Appellants’

motion.

                            Joint and Several Liability

             Next, Appellants argue the trial court erred by entering joint and

several liability; however, they have failed to state where or how this issue was

preserved. CR 76.12(4)(c)(v) requires, “at the beginning of the argument a

statement with reference to the record showing whether the issue was properly

preserved for review and, if so, in what manner.” Moreover, it appears this

argument was never presented to the trial court. As previously discussed, only

issues fairly brought to the attention of the trial court are adequately preserved for

appellate review. Elery, 368 S.W.3d at 97. Consequently, we are “without




                                         -13-
authority to review [this issue as it was] not raised in or decided by the trial court.”

Ten Broeck Dupont, Inc. v. Brooks, 283 S.W.3d 705, 734 (Ky. 2009).

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the orders of the Bell Circuit

Court are AFFIRMED.



             ALL CONCUR.



 BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE, JIM HYDE:

 Daniel E. Murner                           John Brown
 Lacey Fiorella                             Daniel L. Farmer
 Lexington, Kentucky                        Middlesboro, Kentucky




                                          -14-